953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.GLOBESAT EXPRESS, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,American Mobile Satellite Corporation, et al., Intervenors.
No. 91-1429.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss and the opposition thereto, and the motion for stay pending agency and judicial review and the oppositions thereto, it is


2
ORDERED that the motion to dismiss be granted.   Appellant's petition for agency reconsideration, filed simultaneously with its appeal to this court, rendered the FCC's August 2, 1991 Tentative Decision nonfinal for purposes of judicial review.   See United Transp. Union v. ICC, 871 F.2d 1114, 1116-18 (D.C.Cir.1989);   cf. American Mining Congress v. EPA, 907 F.2d 1179, 1185 (D.C.Cir.1990).   It is


3
FURTHER ORDERED that the motion for stay be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.